As filed with the Securities and Exchange Commission on May 19, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07763 THE MASTERS’ SELECT FUNDS TRUST 4 Orinda Way, Suite 200-D, Orinda, California 94563 Kenneth E. Gregory 4 Orinda Way, Suite 200-D Orinda, CA94563 Copies to: Mitchell Nichter, Esq. Paul, Hastings, Janofsky & Walker, LLP 55 Second Street, 24th Floor San Francisco, California 94105 (925) 254-8999 Date of fiscal year end: December 31, 2010 Date of reporting period:March 31, 2010 Item 1. Schedule of Investments. Masters' Select Equity Fund Schedule of Investments in Securities at March 31, 2010 (Unaudited) Shares Value COMMON STOCKS: 93.5% Consumer Discretionary: 14.5% Amazon.com,Inc. * $ American Eagle Outfitters, Inc. DIRECTV - Class A * Interpublic Group of Companies,Inc. * Las Vegas SandsCorp. * Mohawk Industries,Inc. * New Oriental Education & Technology Group - ADR* Orient-Express Hotels Ltd. * Petsmart,Inc. Pulte Homes,Inc. * Time Warner Cable,Inc. Urban Outfitters, Inc. * WaltDisney Co. (The) Consumer Staples: 4.4% Coca-Cola Co. Costco Wholesale Corp. NBTY, Inc. * Procter & Gamble Co. Sara Lee Corp. Energy: 11.4% Canadian Natural Resources Ltd. Cenovus Energy Inc. Chesapeake EnergyCorp. EOG Resources, Inc. FMC Technologies, Inc. * National Oilwell Varco, Inc. Range Resources Corp. Schlumberger Ltd. Smith International,Inc. Transocean, Inc. * Finance: 18.4% American ExpressCo. Bank of New York Mellon Corp. 56 Berkshire Hathaway, Inc. - Class A * CapitalSource,Inc. Charles Schwab Corp. Cheung Kong Holding Ltd. -ADR Fairfax Financial Holdings Ltd. Glacier Bancorp, Inc. HCC Insurance Holdings, Inc. Loews Corp. Ocwen Financial Corp. * Primerica, Inc. * Transatlantic Holdings,Inc. Masters' Select Equity Fund Schedule of Investments in Securities at March 31, 2010 (Unaudited) - continued Shares Value Health Care, Pharmaceuticals & Biotechnology: 13.3% Alexion Pharmaceuticals, Inc. * $ Celgene Corp. * Covidien Ltd. Greatbatch, Inc. * Health Management Association, Inc. * Illumina, Inc. * Intuitive Surgical, Inc. * Johnson & Johnson Laboratory Corporation of America Holdings * Life Technologies Corp. * Merck & Co., Inc. Mindray Medical International Ltd. - ADR Omnicare, Inc. Patterson Companies,Inc. Psychiatric Solutions,Inc. * United Therapeutics Corp. * Vermillion, Inc. * Warner Chilcott Plc - Class A * Industrials: 6.5% KirbyCorp. * McDermott International,Inc. * Rockwell Collins,Inc. Snap-on,Inc. Materials: 4.2% Allegheny Technologies, Inc. Barrick GoldCorp. Cemex S.A.B. de C.V. - ADR Lundin Mining Corp. * Monsanto Co. Solutia,Inc. * Technology: 17.9% Aixtron AG - ADR Apple,Inc. * Applied Materials, Inc. Ariba,Inc. * ASML Holding N.V. Broadridge Finanical Solutions, Inc. CyberSource Corp.* Cypress SemiconductorCorp. * Dell,Inc. * F5 Networks, Inc. * Google,Inc. - Class A * Micron Technology,Inc. * Netlogic MicrosystemsInc. * NVIDIACorp. * QUALCOMM,Inc. Salesforce.com, Inc. * Symmetricom,Inc. * Western UnionCo. Masters' Select Equity Fund Schedule of Investments in Securities at March 31, 2010 (Unaudited) - continued Shares Value Telecommunication Services: 2.9% Level 3 Communications,Inc. * $ NII Holdings, Inc. * Syniverse Holdings,Inc. * TOTAL COMMON STOCKS (cost $263,609,761) Principal Amount Value SHORT-TERM INVESTMENTS: 6.3% $ State Street Bank & Trust Co., 0.000%, 03/31/10, due 04/01/10 [collateral: $19,705,000, Freddie Mac, 5.680%, due 09/14/17, Fannie Mae, 5.800%, due 02/09/26, Fannie Mae, 6.625%, due 11/15/30, value $21,426,088] (proceeds $20,992,000) TOTAL SHORT-TERM INVESTMENTS (cost $20,992,000) TOTAL INVESTMENTS IN SECURITIES (cost $284,601,761): 99.8% Other Assets and Liabilities: 0.2% Net Assets: 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt * Non-Income Producing Security. The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Master's Select Equity Fund FAS 157 -Summary of Fair Value Exposure at March 31, 2010. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and each Fund's own market assumptions (unobservable inputs). There inputs are used in determining the value of each Fund's investments and are summarized in the followning fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of March 31, 2010, in valuing the Fund's investments carried at fair value: Description Level 1 - Quoted prices in active markets for identical assets Level 2 - Significant other observable inputs Level 3 - Significant unobservable inputs Total Equity Common Stock $ $
